     Case 3:20-cv-00087-BEN-KSC Document 29 Filed 06/23/21 PageID.388 Page 1 of 2



     DAVID A. HUBBERT
1    Acting Assistant Attorney General
     JAMES PETRILA
2    NITHYA SENRA (CA SBN 291803)
     Trial Attorneys, Tax Division
3    U.S. Department of Justice
     P.O. Box 683, Ben Franklin Station
4    Washington, D.C. 20044
     202-307-6648 (Petrila)
5    202-307-6570 (Senra)
     202-307-0054 (f)
6    James.Petrila@usdoj.gov
     Nithya.Senra@usdoj.gov
7    Attorneys for the United States of America
8                    IN THE UNITED STATES DISTRICT COURT
9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10    United States of America,
                                                   Case No. 3:20-cv-00087-BEN-KSC
11                 Plaintiff,
                                                   UNITED STATES’ NOTICE OF
12          v.                                     MOTION AND MOTION TO
                                                   AMEND JUDGMENT
13    Robert Goldsmith,
                                                   Date:        July 26, 2021
14                 Defendant.                      Time:        10:30am
                                                   Courtroom:   5A
15                                                 Judge:       Hon. Roger T. Benitez
16
17         PLEASE TAKE NOTICE THAT on July 26, 2021, at 10:30 a.m., before the
18   Honorable Roger T. Benitez, Plaintiff will and hereby does move the Court for an
19   Order amending the judgment entered on May 26, 2021 (ECF No. 28) in the above
20   captioned case.
21         This Motion seeking to Amend Judgment is based on this Notice of Motion
22   and Motion, the accompanying Memorandum of Points and Authorities, on the
23   files, records, and proceedings in this action, and on any further evidence and
24   argument that the Court may receive at or before the hearing on this Motion. The
25   Notice of Motion and Motion is filed pursuant to the Federal Rules of Civil
26   Procedure, and Local Rule 7.1.
27
28

                                               1
     Case 3:20-cv-00087-BEN-KSC Document 29 Filed 06/23/21 PageID.389 Page 2 of 2



     Dated: June 23, 2021.
1
                                        DAVID A. HUBBERT
2                                       Acting Assistant Attorney General
3                                       /s/ James Petrila
                                        JAMES PETRILA
4                                       NITHYA SENRA
                                        Trial Attorneys, Tax Division
5                                       U.S. Department of Justice
6                                       Attorneys for the United States of America
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
